Citation Nr: 0740576	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folders.  Also at the time of the hearing, 
the veteran submitted a waiver essentially waiving review by 
the agency of original jurisdiction of evidence received at 
that time.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with radiculopathy and myofascial strain, evaluated as 
60 percent disabling.  The veteran has also been awarded a 
total disability rating based on individual unemployability 
as well as Dependents' Educational Assistance benefits under 
Chapter 35 of Title 38 of the United States Code.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The veteran is not a patient in a nursing home.

4.  The veteran's service-connected disability does not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and does not 
render him vulnerable to the hazards and dangers incident to 
his environment.

CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person or due to being housebound have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in July 2005, prior to its 
initial adjudication of the claim.  Additionally, the veteran 
was also provided with the requisite notice with respect to 
the initial-disability-rating and effective-date elements of 
his claim in a March 2006 letter.  Following provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim in a January 2007 supplemental statement of 
the case, which was mailed to the veteran in February 2007.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.



Pertinent Law and Regulations

The criteria for determining whether SMC is payable by reason 
of need of aid and attendance is set forth in 38 C.F.R. § 
3.351, which in pertinent part provides:

(b)  Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c)  Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1)  Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) he has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2007).


Factual Background

In August 2005 the veteran underwent a VA spine examination.  
During the examination the veteran complained of daily back 
pain and spasms.  He reported that it was difficult for him 
to accomplish his activities of daily living which included 
ambulating up and down stairs.  The examiner noted that his 
difficulty with ambulating was not solely due to his back 
condition but was partly due to his nonservice-connected 
right knee condition.  The veteran reported that he needed 
the assistance of his wife to accomplish activities 
associated with daily living which included driving.  The 
diagnosis was myofascial lumbosacral strain with mild 
degenerative disease.  The examiner commented that the 
veteran's current subjective complaints of increased pain 
were likely related to impingement at the afferent signal 
secondary to congenital canal stenosis.  He further explained 
that this was not related to the veteran's degenerative disc 
disease, as this disease has not progressed.  Rather, 
congenital canal stenosis is a condition experienced since 
birth and it had been progressing over the course of the 
veteran's life.  

VA Forms 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), dated in July 
2005 and January 2006, reflected that the veteran's primary 
complaints consisted of low back pain and right knee 
instability.  The July 2005 form indicated that the veteran 
arrived to the examination in a wheelchair and he walked with 
a shuffle and with the assistance of a cane.  He appeared 
well kept, well dressed and in mild distress.  He displayed 
no problems with his upper extremities.  He complained of 
pain in the lumbar region of his back with radiation to his 
legs.  He was unsteady initially with standing but he used a 
cane and was able to stand in weight-bearing position.  When 
asked to describe a typical day he reported that he attempted 
to leave the house for one to two hours to run errands.  He 
was always accompanied by his spouse and usually sat in the 
car or walked in a store.  It was noted that his spouse 
helped him with bathing and dressing.  The diagnosis was 
spondylosis of the lumbar spine.  The January 2006 VA Form 
essentially echoed the previous findings and a diagnosis of 
congenital canal stenosis with multilevel degenerative disc 
disease of the lumbar spine was rendered.  Both VA Forms were 
completed by T. Wittwer, Nurse Practioner (NP).  At the 
conclusion of both examinations, the nurse practioner checked 
a box indicating that the veteran required the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home or other 
institutional care.

Upon VA aid and attendance examination in August 2006, the 
veteran presented in a wheelchair which was available at the 
front door of the VA medical facility.  He was driven to the 
examination by his wife and despite the examiner's urging, 
she insisted on undressing and dressing the veteran 
(including his undershirt and shirt) even though the veteran 
had satisfactory movement of his arms.  His wife stated that 
she did all the cooking and housework, and she shaved, 
dressed and bathed the veteran.  The veteran was able to feed 
himself and his vision was satisfactory.  The veteran 
informed the examiner that his bedroom and bathroom were on 
the upper level of his home.  The examiner felt it 
inconceivable that the veteran could travel up and down the 
stairs of his home given his presentation at the examination.  
He also informed the examiner that his wife toileted him most 
of the time and he was home downstairs all day long.  

On physical examination the veteran presented in an almost 
totally immobilized condition, groaning and grimacing.  He 
presented himself as being essentially unable, or not caring, 
to ambulate.  He exhibited extreme difficulty with getting 
onto the examination table.  He was excessively tender to the 
slightest palpation of the skin on his back, much less the 
muscles.  He raised his arms to shoulder level and said he 
could not raise them any higher because of his low back pain.  
He was well muscled and nourished, almost too well given his 
being overweight.  He demonstrated minimal movement of his 
lower extremities - just enough to get himself up on the 
examination table and down.  While testing for strength of 
his lower extremities there was negligible effort on his 
part.  He stated he was unable to flex, extend and rotate his 
trunk, yet he was able to sit in a wheelchair and on an 
examination table.  He was noted to spontaneously raise his 
leg when trying to adjust for the foot rest for the right 
leg.  The diagnostic impression was degenerative disc disease 
and spinal stenosis with degenerative arthritic facet 
hypertrophy of the lumbar spine and continuing normal EMG and 
neurologic examination with no evidence of any neuromuscular 
weakness.  The examiner commented that any demonstration 
during the examination of limited mobility, generalized pain 
and tenderness, and inability to dress and undress were 
unrelated to his degenerative lumbar spine condition.  

VA outpatient treatment records dated from 2005 to 2007 
reflect continuing treatment for low back pain, degenerative 
joint disease and degenerative disc disease, along with a 
variety of other disabling, nonservice-connected disorders, 
to include neuralgia of the lower radicular nerves, affecting 
the hand muscles, headaches, obesity, foot and knee pain, and 
degenerative disc disease of the cervical spine.  Outpatient 
records also contain a number of notations, such as that 
recorded in September 2006, to the effect that the veteran 
demonstrated excessive pain behavior when asked to perform 
activities during assessments, but that such behavior was not 
present when he performed non-requested activities or 
believed he was not being observed.  

It appears that in 2007 the veteran had obtained various 
devices from the VA to assist with daily functioning.  There 
items included, a reacher, a dressing stick, shoehorn, 
sockaid, bath sponge, elastic shoelaces, bedrail with tray, 
manual wheelchair and car swivel.  A July 2007 treatment 
record indicated that the veteran phoned the outpatient 
clinic asking for a early refill on his medications since he 
was going out of town on vacation.  The Board calls attention 
to this treatment record because during the veteran's 
September 2007 hearing both the veteran and his spouse 
testified that it was difficult for him to leave his home and 
spend time with his grandchildren doing such activities as 
attending sporting events.  His spouse specifically indicated 
that the veteran had not been able to see his granddaughter 
play basketball in three years.  Additionally the veteran 
testified that the only way he could ambulate was with the 
assistance of other devices such as canes, walkers and 
wheelchairs.  

Analysis

The record reflects that the veteran is service-connected 
only for degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with radiculopathy and 
myofascial strain, evaluated as 60 percent disabling.  

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for SMC 
benefits based on the need for regular aid and attendance of 
another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
In making such determination, the Board necessarily focuses 
on only that disability arising from the service-connected 
lumbar spine disorder.  Applying the legal criteria to the 
facts of this case, the Board concludes that the evidence 
does not establish a factual need for regular aid and 
attendance.  

To the extent that the veteran contends that he requires the 
aid and attendance of another person, the Board finds that 
such statement is directly contradicted by the evidence of 
record.  First the Board points out, that both the veteran 
and his spouse specifically indicated in sworn testimony that 
it was difficult for the veteran to leave his home even to 
attend his grandchildren's sporting events.  Yet, a July 2007 
outpatient treatment record noted that the veteran was going 
out of town on vacation and needed to obtain an early refill 
on his prescription.  This evidence of record directly 
contradicts the veteran's unsupported contentions.     

Of greater significance, the Board notes that although the 
July 2005 and January 2006 VA Forms 21-2680 commented that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care, this 
contention is outweighed by the August 2006 VA examiner's 
opinion which provided that the veteran's limited mobility, 
generalized pain and tenderness, and inability to dress and 
undress were unrelated to his degenerative lumbar spine 
condition which essentially equates to the fact that there 
was no medical reason for the veteran to need aid and 
attendance.  The Board notes that the August 2006 opinion is 
from a physician with expertise in medical matters, as 
opposed to that of a nurse practioner.  Accordingly, the 
Board places greater weight on the opinion of the VA examiner 
who has more expertise, knowledge and skill pertinent to 
physical disabilities.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

Insofar as the nurse practioner concluded that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care, the Board finds 
pertinent the fact that the nurse practioner did not opine 
that he was in need of aid and attendance due solely to his 
service-connected lumbosacral spine disorder.  On the 
contrary, the VA examiner specifically noted that the veteran 
suffered from a lumbosacral spine disorder but concluded that 
any difficulty with functioning was completely unrelated to 
his lumbosacral spine disorder. 

In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his service-
connected disability, the veteran is precluded from taking 
care of his daily living activities.  And insofar as there is 
no indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for SMC based on a 
need for regular aid and attendance must be denied.

The veteran is also seeking SMC benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the veteran has one 
single disability ratable 100 percent disabling and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  The clinical 
data does not demonstrate that the veteran is confined to his 
dwelling or the immediate premises due to disability.  Thus, 
there is no legal basis upon which entitlement to housebound 
status may be established.

Because the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
SMC based on the need for regular aid and attendance of 
another person or due to being housebound, the benefit-of-
the-doubt doctrine does not apply.  


ORDER

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance and/or being housebound 
is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


